United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-26
Issued: November 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 2, 2008 appellant filed a timely appeal of a July 11, 2008 merit decision of an
Office of Workers’ Compensation Programs’ hearing representative who affirmed a January 2,
2008 decision that she forfeited her compensation benefits resulting in an overpayment for which
she was not without fault. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merit issues of this case.
ISSUES
The issues are: (1) whether appellant forfeited her right to compensation for the period
March 22, 1997 to January 1, 2002 because she knowingly failed to report earnings from selfemployment; (2) whether she received an overpayment in compensation in the amount of
$126,390.60 during the period of the forfeiture; (3) whether the Office properly found that
appellant was at fault in the creation of the overpayment and not subject to waiver; and
(4) whether he Office properly directed recovery of the overpayment.

FACTUAL HISTORY
On November 20, 1986 appellant, then a 41-year-old flat sorter machine operator, injured
both knees and her back in the performance of duty. The Office accepted sprains of the
lumbosacral spine and both knees. On May 12, 1987 it placed appellant on the periodic rolls for
temporary total disability.
As a benefit recipient, the Office periodically required appellant to submit updated
information (Form EN1032) regarding her employment, volunteer work, dependents, other
federal benefits or payments received and any third-party settlements. The reports required that
she provide information covering the 15-month period preceding the date of the request. The
reports contained advised her that a false or evasive answer to any question or the omission of an
answer may be grounds for forfeiting her compensation benefits. The record contains EN1032
forms, signed by appellant on January 23, 1998, January 22, 1999, January 25, 2000,
February 12, 2001, January 24, 2002 and February 3, 2003. In response to whether she worked
for any employer during the previous 15 months, in each instance she answered, “No.” As to
whether appellant was self-employed or involved in any business enterprise during the previous
15 months, she responded, “No.” She answered “Yes” when asked to state whether she was
unemployed for all periods during the previous 15 months.
In a December 5, 2007 investigative memorandum, the employing establishment
informed the Office that appellant was vice president and secretary of Little Tykes Learning
Center, Inc. The investigation revealed that both appellant and Little Tykes Learning Center
were listed as defendants in a breach of contract case filed by General Electric Capitol
Corporation and that appellant was listed in the bankruptcy filing of Little Tykes Learning
Center. The record contains annual corporate reports dated March 22, 1997, April 8, 1998,
March 12, 1999, April 20, 2000 and April 12, 2001 which listed appellant as vice president and
secretary and the articles of dissolution for the corporation dated January 1, 2002. The
investigator submitted copies of checks and correspondence signed by appellant on behalf of
Little Tykes Learning Center and records from the civil lawsuit against appellant and Little
Tykes Learning Center by General Electric Capitol Corporation.
In a January 2, 2008 decision, the Office found that appellant’s compensation should be
forfeited for all periods covered by EN1032 forms completed by her between March 22, 1997
and January 1, 2002. It determined that appellant forfeited compensation in the amount of
$126,390.60 for the period.
The record contains a December 28, 2007 payment history reflecting that she was paid
compensation in the amount of $126,390.60 from March 22, 1997 to January 1, 2002.
On January 2, 2008 the Office issued a preliminary overpayment determination in the
amount of $126,390.60 due to appellant’s failure to notify it of her self-employment with Little
Tykes Learning Center. It found that she was at fault in the creation of the overpayment by
knowingly misrepresenting her employment status during the periods covered by EN1032 forms.
The Office concluded that she had forfeited her right to compensation. It informed her that she
had 30 days to request a prerecoupment hearing on the issues of fault and a possible waiver.

2

On January 28, 2008 appellant requested a prerecoupment hearing before an Office
hearing representative and submitted an overpayment recovery questionnaire. She denied having
received an overpayment. Appellant also requested an oral hearing before an Office hearing
representative on the January 2, 2008 forfeiture decision. She contended that she did not have to
report this employment as she received no salary.
A telephonic hearing was held on May 13, 2008, at which appellant was represented by
counsel. She testified that her parents lent her daughter the money to open the day care center,
but had her open the business in her name to protect their money. Appellant testified that she
spent time at her daughter’s business and that she used her charge cards and money to help her
daughter out. She stated that at no time was she paid or worked at the business; however,
appellant acknowledged that she wrote checks for the business and showed her daughter how to
do payroll and accounting. Appellant testified that she occasionally went on trips and picked up
one child and her grandchildren to bring them to the day care center.
By decision dated July 11, 2008, an Office hearing representative affirmed the January 2,
2008 forfeiture decision. She also finalized the overpayment determination, finding that
appellant had received an overpayment of compensation in the amount of $126,390.60 due to her
falsification of EN1032 forms from March 22, 1997 to January 1, 2002. As appellant was at
fault in the creation of the overpayment, she was not entitled to a waiver of recovery. The
hearing representative found the overpayment was due in full as appellant failed to provide any
supporting documentation and failed to include her ongoing compensation payments under her
reported monthly income.
LEGAL PRECEDENT -- ISSUE 1
Section 8106(b) of the Federal Employees’ Compensation Act provides that an employee
who fails to make an affidavit or report when required or knowingly omits or understates any
part of his earnings, forfeits his right to compensation with respect to any period for which the
affidavit or report was required.1
The Office has the burden of proof to establish that appellant did, either with knowledge,
consciously, willfully or intentionally, fail to report earnings from self-employment. To meet
this burden of proof, it is required to closely examine appellant’s activities and statements in
reporting employment earnings.2
The Office may meet this burden by appellant’s own subsequent admission that she failed
to report employment or earnings, which she knew she should report. It may meet this standard
without an admission by appellant, if she failed to fully and truthfully complete the EN1032
forms and the circumstances of the case establish that she failed to fully and truthfully reveal the
full extent of her employment activities and earnings. The Office may also meet this burden if it

1

5 U.S.C. § 8106(b)(1) and (2)

2

See Michael D. Mathews, 51 ECAB 247 (1999).

3

establishes through the totality of the factual circumstances that appellant’s certification in the
EN1032 forms that she was not employed or self-employed, was false.3
ANALYSIS -- ISSUE 1
The record contains EN1032 forms signed by appellant on January 23, 1998, January 22,
1999, January 25, 2000, February 12, 2001, January 24, 2002 and February 3, 2003. She
informed the Office that she was unemployed, not engaged in any self-employment activities and
earned no income for the respective 15-month period covered by each form.4 The record,
however, contains clear evidence to the contrary and reflects that appellant failed to report her
employment activities with her daughter’s day care facility. Although she alleged that she did
not believe that EN1032 forms required her to report her activity with her daughter’s business,
she acknowledged performing activities such as transporting children, going on field trips,
writing checks, accounting and payroll work and teaching her daughter how to perform
accounting. The Board has held that, if work was performed in furtherance of a relative’s
business, the employee must show as the rate of pay what it would have cost the employer or
organization to hire someone to perform the work performed. The Board has held that the test of
what constitutes reportable earnings is not whether appellant received a salary but what it would
have cost to have someone else to do the work. Appellant took an active role in the operation of
the day care business and was obligated to report as earnings the amount that would have been
paid to a person to do the work.5
The Office regulations define knowingly as with knowledge, consciously, willfully or
intentionally.6 Absent an admission by appellant, a knowing omission or understatement of
income can be established where circumstances indicate that she did not fully and truthfully
complete EN1032 forms and thus failed to reveal the full extent of her employment activities and
earnings.7
The evidence establishes that appellant assisted her daughter in the operations of Little
Tykes Learning Center, which was a business enterprise, for the period March 22, 1997 to
January 1, 2002. She served as vice president and secretary of the corporation and is listed on
annual corporate reports dated March 22, 1997, April 8, 1998, March 12, 1999, April 20, 2000
and April 12, 2001 and the January 1, 2002 articles of dissolution. In addition appellant signed
her name on both checks and correspondence for Little Tykes Learning Center. The Board finds
that her work and management activities are consistent with self-employment in furtherance of

3

See Donald L. Overstreet, 54 ECAB 678 (2003). See also Terry A. Geer, 51 ECAB 168 (1999).

4

The Board notes that the respective 15-month periods referenced are as follows: October 23, 1996 to
January 23, 1998; October 22, 1997 to January 22, 1999; October 25, 1998 to January 25, 2000; November 12, 1999
to February 12, 2001; October 24, 2000 to January 24, 2002 and November 3, 2001 to February 3, 2003.
5

J.S., 58 ECAB ___ (Docket No. 06-2113, issued May 10, 2007); Anthony A. Nobile, 44 ECAB 268 (1992).

6

20 C.F.R. § 10.5(n).

7

See Donald L. Overstreet, supra note 3.

4

her daughter’s business. The record contains persuasive evidence that she knowingly
misrepresented her employment activities on the EN1032 forms.8
Appellant expressed her belief that she was not required to report her assistance in her
daughter’s business as she earned no wages. However, she was clearly informed by the Office
that she had an affirmative obligation to report any work or ownership interest in any business
enterprise and that her failure to do so would result in forfeiture of compensation. Therefore, the
Board finds appellant’s claim of ignorance to be without merit.
Office regulations provide that, if an employee knowingly omits or understates earnings
or work activity in making a report, he or she shall forfeit the right to compensation with respect
to any period for which the report was required.9 Appellant misrepresented her employment
status and, therefore, forfeited her right to all compensation during the periods in question. The
Board finds that the Office met its burden of proof to establish that she knowingly
misrepresented her employment status to it in the EN1032 forms dated January 23, 1998,
January 22, 1999, January 25, 2000, February 12, 2001, January 24, 2002 and February 3, 2003.
Therefore, appellant is required to forfeit the amount of compensation received during the
15-month period preceding the signing of these reports.
LEGAL PRECEDENT -- ISSUE 2
Section 10.529 of the Office’s implementing regulations provides as follows:
“(a) If an employee knowingly omits or understates any earnings or work activity
in making a report, he or she shall forfeit the right to compensation with respect to
any period for which the report was required. A false or evasive statement,
omission, concealment or misrepresentation with respect to employment activity
or earnings in a report may also subject an employee to criminal prosecution.
“(b) Where the right to compensation is forfeited, [the Office] shall recover any
compensation already paid for the period of the forfeiture pursuant to 5 U.S.C.
[§] 8129 [recovery of overpayments] and other relevant statues.”10
ANALYSIS -- ISSUE 2
If a claimant has any earnings during a period covered by a Form CA-1032 which he or
she knowingly fails to report, he or she is not entitled to any compensation for any portion of the
period covered by the report, even though he or she may not have had earnings during a portion

8

Earnings from employment or self-employment means either gross earnings or wages before deductions or a
reasonable estimate of the cost to have someone else perform the duties of an individual who accepts no
remuneration. See 20 C.F.R. § 10.5(g).
9

5 U.S.C. § 8106(b)(1) and (2).

10

20 C.F.R. § 10.529

5

of that period.11 The Board has determined that appellant forfeited compensation because she
misrepresented her employment activities on EN1032 forms returned to the Office which paid
appellant compensation in the amount of $126,390.60 from March 22, 1997 to January 1, 2002.
As appellant forfeited compensation for this period because she omitted earnings and
employment activities on EN1032 forms covering this period, she received an overpayment of
compensation in the amount of $126,390.60.
LEGAL PRECEDENT -- ISSUE 3
Section 8129(b) of the Act12 provides: Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act of would be against equity and
good conscience.13
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
received from the Office are proper. The recipient must show good faith and exercise a high
degree of care in reporting events, which may affect entitlement to or the amount of benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or (2) failed to provide information which he or she knew or
should have known to be material; or (3) accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).14
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.15
ANALYSIS -- ISSUE 3
The Office found that appellant was at fault in the creation of the overpayment because
she failed to provide information as to a material fact which she knew or should have known to
be incorrect. The record establishes that appellant was engaged in employment activities and
knowingly omitted this material information to the Office.

11

F.H., 60 ECAB ___ (Docket No. 07-1379, issued November 24, 2008); Louis P. McKenna, Jr., 46 ECAB
328 (1994).
12

5 U.S.C. § 8129(b).

13

J.K., 60 ECAB ___ (Docket No. 08-1761, issued January 8, 2009).

14

20 C.F.R. § 10.433(a).

15

Id. at § 10.433(b).

6

Appellant signed a certification clause on CA-1032 forms dated January 23, 1998,
January 22, 1999, January 25, 2000, February 12, 2001, January 24, 2002 and February 3, 2003.
In response to the question as to whether she worked for any employer during the previous 15
months, in each instance she answered, “No.” In response to the question as to whether she was
self-employed or involved in any business enterprise in the previous 15 months, she responded,
“No.” Appellant answered “Yes” when asked to state whether she was unemployed for all
periods during the previous 15 months. The certification clause advised her that she might be
subject to civil, administrative or criminal penalties if she knowingly made a false statement or
misrepresentation or concealed a fact to obtain compensation. By signing the forms, appellant
acknowledged her duty to fill out the form properly, including the duty to report any employment
or self-employment activities. The evidence of record establishes that even thought she provided
various services to the operation of her daughter’s day care center, she failed to report such
activities to the Office as required. Appellant was aware or should have been aware of the
materiality of the information that she was engaged in work activities which she did not list on
the relevant forms. As she failed to provide material information to the Office regarding her
employment during the periods covered by the forms, the Board finds that she is at fault in
creating the overpayment based on her forfeiture of compensation for these periods and,
therefore, is not entitled to waiver.
LEGAL PRECEDENT -- ISSUE 4
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where the Office seeks recovery from continuing compensation under the Act. Section
10.441(a) of the regulations provides:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”16
ANALYSIS -- ISSUE 4
The record reflects that appellant continues to receive wage-loss compensation under the
Act. As noted, she failed to timely submit supporting documentation or properly represent all
her income on the overpayment questionnaire form as she omitted her compensation payments
on the form. In cases where the appropriate financial documentation or overpayment
questionnaire as required by 20 C.F.R. § 10.441 is not submitted, the Office is unable to consider
her financial circumstances. The Board finds that the Office did not abuse its discretion in
following its regulations and finding that the overpayment was due in full.

16

Id. at § 10.441.

7

CONCLUSION
The Board finds that the Office properly applied the penalty provision of 5 U.S.C.
§ 8106(b)(2) as appellant knowingly omitted as earnings what it would have cost her daughter to
hire someone to perform the duties she performed. Appellant concealed her work activities and
forfeited her right to compensation for the periods covered by the EN1032 disclosure forms. The
Board finds that she was at fault in the creation of the resulting overpayment, thereby, precluding
waiver of the recovery. Appellant failed to provide information that she knew or should have
known was material. The Board further finds that the Office acted within its discretion in
concluding the overpayment was due in full as she failed to provide supporting documentation
and failed to include her compensation payments as income on the overpayment recovery form.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 11, 2008 is affirmed.
Issued: November 17, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

